DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yehezkel (US 2017/0080251 A1).
	Regarding claim 1, Yehezkel discloses, in Figure 1, 2, & 14, an electronic device, comprising:
	a housing (Para [0045], “the case 10”);
	a battery in the housing (Para [0045], “the case 10 further includes a power source 24, such as a rechargeable lithium-ion battery”);
	a power transmitter in the housing configured for wireless charging of a second electronic device (Para [0050], “the first case portion 52 includes a wireless power charger/transceiver 72 that is configured to receive electrical power and transmit it to recharge the battery inside the mobile electronic device 50”); and
	at least one light source emitting ultraviolet-C (UV-C) light (Para [0044], “case 10 includes at least one UV light 26A…the UV light 26A is selected to emit ultraviolet radiation in the UV-C range”).
	Regarding claim 4, Yehezkel discloses the electronic device according to claim 1, and continues to disclose wherein the UV-C light comprises a wavelength in a range of 270nm to about 280nm (Para [0003], “ Ultraviolet-C (UV-C) is a range of electromagnetic radiation having a wavelength ranging from approximately one hundred nanometers to approximately two hundred eighty nanometers”).
	Regarding claim 5, Yehezkel discloses the electronic device according to claim 1, and continues to disclose, in Figure 20, the electronic device further comprising a female connector (127) electrically connected to the battery (Para [0053], “the bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 6, Yehezkel discloses the electronic device according to claim 5, and continues to disclose, in Figure 20, wherein the battery is configured to be charged via a source of electrical power connected through the female connector (Para [0053], “the bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 7, Yehezkel discloses the electronic device according to claim 5, and continues to disclose, in Figure 20, wherein the female connector is disposed in the housing (Para [0053], “housing 106 includes…bottom wall 116…bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 8, Yehezkel discloses the electronic device according to claim 1, and continues to disclose, in Figure 2, wherein the electronic device is portable (Para [0044], “LEDs 26 are advantageously small and make them suitable for portable applications such as the case 10 of the present invention”).
	Regarding claim 9, Yehezkel discloses, in Figure 1, 2, & 14, an electronic device, comprising:
	a connector (22) for connecting to a second electronic device (Para [0045], “mobile device connected thereto via the interface connector 22”);
	a battery configured for charging another battery of the connected second electronic device; and (Para [0045], “the case 10 further includes a power source 24, such as a rechargeable lithium-ion battery…the power source 24 may also be configured to recharge the battery of the mobile device when connected thereto via the interface connector 22”);
	at least one light source emitting ultraviolet-C (UV-C) light (Para [0044], “case 10 includes at least one UV light 26A…the UV light 26A is selected to emit ultraviolet radiation in the UV-C range”).
	Regarding claim 10, Yehezkel discloses the electronic device according to claim 9, and continues to disclose wherein the UV-C light comprises a wavelength in a range of 270nm to about 280nm (Para [0003], “ Ultraviolet-C (UV-C) is a range of electromagnetic radiation having a wavelength ranging from approximately one hundred nanometers to approximately two hundred eighty nanometers”).
	Regarding claim 11, Yehezkel discloses the electronic device according to claim 9, and continues to disclose, in Figure 20, the electronic device further comprising a female connector (127) electrically connected to the battery (Para [0053], “the bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 12, Yehezkel discloses the electronic device according to claim 11, and continues to disclose, in Figure 20, wherein the battery is configured to be charged via a source of electrical power connected through the female connector (Para [0053], “the bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 13, Yehezkel discloses the electronic device according to claim 11, and continues to disclose, in Figure 20, wherein the female connector is disposed in the housing (Para [0053], “housing 106 includes…bottom wall 116…bottom wall 116 includes an opening 127 for receiving a connector such as for charging the battery 110”).
	Regarding claim 14, Yehezkel discloses the electronic device according to claim 9, and continues to disclose, in Figure 2, wherein the electronic device is portable (Para [0044], “LEDs 26 are advantageously small and make them suitable for portable applications such as the case 10 of the present invention”).
	Regarding claim 15, Yehezkel discloses the electronic device according to claim 9, and continues to disclose wherein the connector (22) comprises one of a male micro-USB connector, a male USB-mini connector, a male USB-C connector, and a male lightning connector (Para [0043], “Such connectors and interfaces are well known and include but are not limited to various pin connectors such as the LIGHTENING connector by APPLE computer and standard universal serial bus (USB) plugs”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel in view of Bonilla et al. (US 11,462,924 B2), hereinafter Bonilla.
	Regarding claim 2, Yehezkel discloses the electronic device according to claim 1, but fails to disclose the electronic device further comprising a reusable adhesive portion on a rear surface of the housing.
	However, Bonilla discloses, in Figure 13, the electronic device further comprising a reusable adhesive portion on a rear surface of the housing (Col. 4, Lines 32-37, “charging unit 630 includes a retaining surface 644…retaining surface includes a reusable adhesive”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the reusable adhesive of Shannon in the electronic device of Yehezkel, to achieve the benefit of an electronic device that is easily removable from a second electronic device, such as a cellphone, and relocated or reattached as needed (Bonilla, Col. 4, Lines 35-40). 
	Regarding claim 3, Yehezkel in view of Bonilla disclose the electronic device according to claim 2, and Bonilla continues to disclose, in Figures 13 & 14, wherein the electronic device is configured to be attached to the second electronic device via the reusable adhesive portion (Col. 4, Lines 31-40, “retaining surface includes a reusable adhesive that is capable of sticking to a surface of an electronic device 14”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896